Title: Hannah to Thomas Jefferson, 15 November 1818
From: Hannah
To: Jefferson, Thomas


          
            Master
            November 15th 1818
          
          I write you a few lines to let you know that your house and  furniture are all safe as I expect you would be glad to know  I heard that you did not expect to come up this fall I was sorry to hear that you was so unwell you could not come it greive me many time but I hope as you have been so blessed in this that you considered it was god that done it and no other one we all ought to be thankful for what he has done for us we ought  to serve and obey his commandments that you may set to win the  prize and after glory run
          master I donot my ignorant letter will be much encouragement to you as  know I am a poor ignorunt creature, this leaves us all  well
          
            adieu, I am your humble sarvant
            Hannah
          
        